Shaw, C. J.
This is an action by an individual for the support of a pauper in the town of Shelburne, after notice to the overseers, and their neglect or refusal to relieve the pauper. It comes before the court on an agreed statement of facts. It is founded on Rev. Sts. c. 46, § 18, that every town shall be liable to reimburse expenses for the relief of a pauper after notice and request made to the overseers of such town, and until provision is made by them. This is a provision designed to carry into the fullest effect the policy of the law, itself the plain dictate of common humanity, that in a civilized community no human being shall be exposed to the danger of death, or extreme suffering from hunger, nakedness, or want of shelter. For this purpose, the overseers being always present, are made the almoners of the public charity in the first insta.nce, that the relief may be as prompt as the exigency demands. If such town is that of the pauper’s settlement, the burden ultimately rests where it first falls. If the pauper has a settlement in any other town, they have their remedy against such other town for reimbursement; if no other town is liable, *5the state takes upon itself che duty of such reimbursement. But as overseers might from some cause delay affording the immediate necessary relief, and to make it sure that it shall be done, the section above cited provides that any person after notice and request to the overseers, may do it, and hold such town liable.
But who is a pauper ? For answer to this question, we are to look at several preceding sections ? Rev. Sts. c. 46, §§ 1,13, 16. Sect. 1. Towns to relieve and support all persons settled there, when they shall stand in need, &c. Sect. 13. Overseers in their respective towns shall provide for the immediate comfort and relief of all persons residing or found therein, not belonging thereto, but having settlements in other towns. Sect. 16. Overseers shall also relieve, support, and employ all poor persons residing or found in their towns, but having no lawful settlements in this state. A pauper, therefore, in the language of the law, is one residing or found in any town where he falls into distress, and stands in need of immediate relief. It is such a person only, whom, by § 18, “ any person ” may relieve after notice to the overseers, and hold that town liable.
Here, the facts agreed disclose no such case. The person relieved had no settlement, but was a state pauper residing in Colerain; that town had made provision for her, for a time not then expired. She left it without cause of complaint, went to the plaintiff’s about two miles on foot, thereby crossing a town line. She could, have returned without difficulty had she chosen, and that was known to herself and the plaintiff. She did not therefore fall into distress in Shelburne, nor did she then stand in need of immediate relief; and the overseers of Shelburne rightly informed the plaintiff that the pauper was provided for, and in what mode such provision was made The case of the plaintiff, therefore, is not within the statute.

Judgment for defendants.